UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                            :
                                                     :
               v.                                    :
                                                     :       Case No. 1:17-cr-00220-TSC
LaFONDA MOORE-TERRY,                                 :
                                                     :
                       Defendant.                    :


                         MEMORANDUM OPINION AND ORDER

       Defendant was arrested on November 10, 2017, and charged by complaint with one count

of bank robbery, in violation of 18 U.S.C. § 2113. She made her initial appearance before the

undersigned on November 13, 2017, at which time the government moved to temporarily detain

Defendant and for an initial mental competency screening by a psychologist associated with the

District of Columbia Department of Behavioral Health, Pretrial and Assessment Branch (“DBH”).

The undersigned ordered Defendant to undergo such an evaluation. On November 14, 2017,

Defendant was indicted on one count of bank robbery under 18 U.S.C. § 2113. When Defendant

appeared for her arraignment on November 21, 2017, the undersigned found, based on the initial

competency screening report prepared by the DBH psychologist, that there was reasonable cause

to believe that a full mental competency evaluation of Defendant was warranted. Accordingly, on

Defendant’s motion, the Court stayed the arraignment and thereafter ordered that Defendant be

committed to the custody of the Attorney General for a period not to exceed 30 days for placement

in a suitable facility for a competency evaluation, pursuant to the provisions of 18 U.S.C. §§ 4241,

4247(b) and (c), and Local Criminal Rule 57.l 7(a)(14). [Dkt. 6]. Further, at that proceeding
Defendant conceded pretrial detention and waived her right to written findings of fact and

conclusions of law.

       On December 5, 2017, Defendant arrived at the Federal Medical Center, Carswell (“FMC

Carswell”) for the evaluation. On December 20, 2017, the facility requested an extension of 15

days to formulate a more thorough diagnostic impression and opinion as to Defendant’s

competency to stand trial, which was granted. [Dkt. 11]. A competency hearing was ultimately

scheduled for February 8, 2018.

       On January 30, 2018, the Court received the forensic evaluation of Defendant from a

forensic psychologist at FMC Carswell concluding that Defendant “is not suffering from a mental

disease or defect which would render her unable to understand the nature and consequences of the

proceedings against her, to assist properly in her own defense, or to understand the consequences

of pleading guilty to the charges against her.” Forensic Evaluation at 7–8. The report found that

Defendant had begun taking antipsychotic medication just prior to her initial competency

screening “and conveyed notable symptom improvement since that time.” Id. at 4. Moreover, she

has continued to be compliant with her medication regimen since that time. Id. Defendant attended

and cooperated in all evaluation sessions and “easily built rapport” with the evaluator. Id. Her

responses to the evaluator’s questions were relevant and her thoughts were logical and future-

oriented. Id. Her speech was clear and intelligent. Moreover, during her stay at FMC Carswell

she effectively managed her own phone and commissary accounts, sought medical assistance when

needed, and maintained appropriate personal hygiene without assistance. Id.

       The evaluator administered a standardized interview designed to assess a Defendant’s

competency to stand trial known as the Evaluation of Competency to Stand Trial–Revised, or

ECST-R. Id. During this interview, Defendant was able to speak about the circumstances
surrounding her arrest with little difficulty. Id. at 6. She displayed good factual knowledge of

courtroom procedures and appropriate courtroom demeanor. Id. She understood the roles of

judges, prosecutors, and defense attorneys, and described her relationship with her attorney in

positive terms. Id. In addition, she displayed an understanding of the difference between pleading

guilty and pleading not guilty. Id.

       Based on this evidence, the Forensic Evaluation finds that “[w]ith regard to her competency

to stand trial, [Defendant’s] prognosis is good, so long as she maintains adherence to her prescribed

. . . medication.” Id. at 7. It further concludes that Defendant “has demonstrated the ability to

retain legal and Court concepts and apply these concepts to her case in a rational manner” and has

“displayed no psychological deficit that would prevent her from assisting her attorney in her

defense.” Id.

       A competency hearing was held on February 8, 2018, as required by 18 U.S.C. §§ 4241(c)

and 4247(d). At that hearing, neither Defendant’s counsel nor the government objected to the

findings and conclusions of the Forensic Evaluation. Accordingly, for the reasons stated on the

record at the hearing and in this Order, it is hereby

       ORDERED that upon consideration of the entire record herein, the undersigned finds by

a preponderance of the evidence that Defendant has a “sufficient present ability to consult with his

lawyer with a reasonable degree of rational understanding” and “a rational as well as factual

understanding of the proceedings against him.” Dusky v. United States, 362 U.S. 402, 402 (1960).

       SO ORDERED.
                                          Digitally signed by G.
                                          Michael Harvey
                                          Date: 2018.02.09
Date: February 9, 2018                    13:30:26 -05'00'
                         ___________________________________
                         G. MICHAEL HARVEY
                         UNITED STATES MAGISTRATE JUDGE